J-S61042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    MICHAEL WILLIAMS,

                             Appellant               No. 3078 EDA 2016


            Appeal from the Judgment of Sentence August 10, 2015
             in the Court of Common Pleas of Philadelphia County
              Criminal Division at Nos.: CP-51-CR-0003416-2012
                           CP-51-CR-0003419-2012


BEFORE: LAZARUS, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 27, 2017

        Appellant, Michael Williams, appeals nunc pro tunc from the judgment

of sentence imposed after his jury conviction of criminal conspiracy—

aggravated assault, burglary, and fleeing or attempting to elude a police

officer.1 We affirm.

        We take the following background facts and procedural history from the

trial court’s December 7, 2016 opinion and our independent review of the

certified record.

              On January 10, 2012, around 7:00 p.m., Philadelphia Police
        Officer Christopher Culver and his partner, Officer Don Williams,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 903(a) and 3502(a), and 75 Pa.C.S.A. § 3733(a).
J-S61042-17


        patrolled the 2800 block of Ruth Street in full uniform in a marked
        police car in Philadelphia. (See N.T. Trial, 6/03/15, at 29-30). An
        unidentified white female ran towards their car, pointed at a silver
        Chevy Impala with tinted windows that was driving away, and said
        she had been robbed.[a] (See id. at 30, 40, 42). The officers
        pursued the car with lights and sirens. (See id. at 31). While in
        pursuit, they checked the car’s license plate number and found
        that it was registered to a Jeep rather than an Impala. (See id.
        at 41). They attempted a traffic stop. (See id. at 31-32). The
        driver initially complied, but drove off at a high speed as soon as
        Officer Williams exited the squad car. (See id.). The officers took
        off after them and later identified Appellant as the driver of the
        Impala. (See id. at 31-32, 127).

              [a] The trial court instructed the jurors that the
              statements made by the unidentified white female are
              introduced for the sole purpose of explaining the
              officers’ actions and are not offered for the truth.
              (See N.T. Trial, 6/03/15, at 30-31).

               During the pursuit, the Impala nearly struck a police car
        from the 24th District and sped through all stop signs and traffic
        lights. (See id. at 42-43, 46). The car struck a barrier at Front
        Street but continued to drive down the wrong way on Huntingdon
        Street with a blown tire. (See id. at 33, 40-46). When the chase
        reached Emerald Street, the Appellant’s co-defendant, Yassir
        Gayle,[2] leaned out of the passenger side and shot twice at the
        officers’ car. (See id. at 33, 46; N.T. Trial, 6/05/15, at 164-66).
        The officers radioed for help and a police helicopter unit began
        tracking the Impala from the air. (See N.T. Trial, 6/03/15, at 32,
        47).

               Gayle and the other passenger, Eric Livingston, ran out of
        the car on the 2100 block of Frankford Avenue. (See id. at 51-
        53, 84). Officers pursued them on foot and attempted an arrest,
        which led to a violent struggle with kicking and punching. (See
        id. at 53-55). Approximately a dozen other officers converged on
        the scene and eventually completed the arrest. (See id. at 84).
        The arresting officers recovered two loaded, operable handguns
        with obliterated serial numbers. (See id. at 56; N.T. Trial,
        6/05/15, at 184). Counsel[] stipulated at trial that none of the
____________________________________________


2   Yassir Gayle filed a separate appeal at docket number 230 EDA 2016.

                                           -2-
J-S61042-17


      defendants were licensed to carry firearms at that time. (See N.T.
      Trial, 6/05/15, at 208).

            The Appellant drove off after letting Gayle and Livingston
      out of the car. He eventually crashed the Impala into a parked
      car at Memphis and Firth Streets, jumping from the moving
      vehicle just before collision. (See N.T. Trial, 6/04/15, at 13). He
      then fled on foot, attempted to enter a nearby house through an
      alleyway door, took off his vest, and threw it away. He continued
      looking for a place to hide, climbing over yard fences and walls.
      The helicopter unit relayed his location to officers on the ground.
      (See id. at 7-8, 88).

             The Appellant eventually entered a house, occupied by Ms.
      Genwa Gliwa and her mother, through an unlocked back door on
      Cumberland Street, between Memphis and Tulip Streets. (See id.
      at 88-89). The Gliwas noticed sudden police activity outside their
      house with sirens and helicopters. (See id. at 89). A few minutes
      later, Ms. Gliwa sensed the Appellant standing in a hallway behind
      her and her mother. (See id.). They realized he must have been
      the cause of the police activity and became very frightened,
      screaming at him to leave. (See id. at 92-93). Ms. Gliwa testified
      that he wanted them to hide him from police or to give him
      different clothes to wear. (See id. at 93). She screamed that she
      was going to call the cops. He told her not to reach for her phone
      and picked up her dog. (See id.). She was afraid he intended to
      hurt the dog. (See id.). Eventually, Ms. Gliwa convinced the
      Appellant to leave, and she pushed him out the front door and
      shut it behind him. (See id. at 94). She testified that, by this
      time, there were thirty to forty police officers outside their house,
      along with fifteen to twenty neighbors who had come out to see
      the commotion. (See id. at 107, 110). Officers immediately
      approached the Appellant, who claimed he was a lawful resident
      there. He was quickly apprehended when it became clear that he
      could not confirm basic information like the address of the house.
      (See id. at 107).

(Trial Court Opinion, 12/07/16, at 3-5) (one footnote omitted; some record

citations and record citation formatting provided).

      On June 9, 2015, the jury convicted Appellant of the aforementioned

crimes. On August 10, 2015, the trial court sentenced him to an aggregate

                                      -3-
J-S61042-17


term of not less than seventeen nor more than thirty-four years’ incarceration,

plus eight years of probation.           The court denied Appellant’s motion for

reconsideration on November 23, 2015. On December 21, 2015, Appellant

filed an appeal that this Court quashed as untimely.          On July 28, 2016,

Appellant filed a petition pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546, seeking reinstatement of his appeal rights nunc pro

tunc. The court granted the petition on September 19, 2016. This timely

appeal followed.3

       Appellant raises nine questions for this Court’s review:4

       1.    Whether the trial court abused its discretion in denying
       Appellant’s motion in limine to exclude admission of the hearsay
       police report of an unidentified white female declarant, who
       pointed to a silver Chevrolet Impala and told police that she was
       robbed by the occupants, including Appellant and the [c]o-
       [d]efendants, where such hearsay evidence is not admissible
       under the excited utterance exception, because the woman’s
____________________________________________


3Pursuant to the trial court’s order, Appellant filed a timely statement of errors
complained of on appeal, on October 8, 2016. The court filed an opinion on
December 7, 2016. See Pa.R.A.P. 1925.

4We remind counsel of the oft-cited quote of the Honorable Ruggero J. Aldisert
of the United States Court of Appeals for the Third Circuit:

       I have said in open court that when I read an appellant’s brief that
       contains ten or twelve points, a presumption arises that there is
       no merit to any of them. I do not say that it is an irrebuttable
       presumption, but it is a presumption that reduces the
       effectiveness of appellate advocacy.       Appellate advocacy is
       measured by effectiveness, not loquaciousness.

Aldisert, The Appellate Bar: Professional Competence and Professional
Responsibility—A View From the Jaundiced Eye of One Appellate Judge, 11
Cap.U.L.Rev. 445, 458 (1982).

                                           -4-
J-S61042-17


     statement was wholly uncorroborated by the police or other
     civilian witnesses, and the probative value of the hearsay was
     outweighed by its prejudicial impact, thereby denying Appellant a
     fair trial?

     2.    Whether the trial court abused its discretion in denying
     Appellant’s motion in limine to exclude admission of a bullet
     projectile recovered from the scene, where the projectile was
     excluded as having been fired from any of the firearms recovered
     by police in the case sub judice, and, therefore, had zero probative
     value, which was outweighed by its prejudicial impact, thereby
     prejudicing Appellant’s right to a fair trial?

     3.    Whether the evidence was insufficient to support the jury’s
     verdict finding Appellant guilty of [b]urglary, where there were no
     facts alleged that Appellant engaged in criminal activity after
     entering a dwelling without permission?

     4.    Whether there was insufficient evidence to support
     Appellant’s conviction for [c]riminal [c]onspiracy to [c]ommit
     [a]ggravated [a]ssault, where there were no facts establishing an
     agreement between Appellant and [c]o-[d]efendant Gayle for Mr.
     Gayle to fire a gun in the direction of police officers, Appellant was
     acquitted by [the] jury of committing [a]ggravated [a]ssault, and
     Appellant was separated from the [c]o-[d]efendants prior to their
     altercation with police and was not even aware of the scuffle?

     5.    Whether the trial court abused its discretion in holding that
     the object offense underlying Appellant’s conviction for [c]riminal
     [c]onspiracy was [a]ggravated [a]ssault, where Appellant was
     charged with [c]onspiracy generally but acquitted of [a]ggravated
     [a]ssault?

     6.    Whether the trial court abused its discretion in imposing a
     manifestly excessive sentence of ten (10) to twenty (20) years for
     Appellant’s conviction for [b]urglary (F1), because Appellant’s
     sentence greatly exceeded the aggravated guideline range of
     forty-eight (48) months to ninety-six (96) months, where
     Appellant had a prior record score of two and the offense gravity
     score for first degree [b]urglary is nine, and the sentence is
     greater than that necessary to satisfy Appellant’s rehabilitative
     needs?




                                     -5-
J-S61042-17


       7.    Whether the trial court abused its discretion when it refused
       to grant Appellant’s request for a curative instruction to remedy
       the prosecutor’s inflammatory suggestion that Appellant’s trial
       counsel was a racist during his summation to the jury, thereby
       prejudicing Appellant’s right to a fair trial?

       8.     Whether the trial court abused its discretion when it refused
       to grant Appellant’s request for a curative instruction to remedy
       the prosecutor arguing the nature of the muzzle flash created by
       the alleged firing of [c]o-[d]efendant Gayle’s firearm, where such
       facts were not presented into the evidence?

       9.     Whether the trial court abused its discretion in sending jury
       instruction for second degree aggravated assault to jury during
       deliberations, where the Commonwealth only moved on the
       charge of first degree [a]ggravated [a]ssault for alleged [c]o-
       [d]efendant shooting firearm in the direction of police officers, but
       the jury’s request for further instructions on [a]ggravated
       [a]ssault pertained to pre-arrest scuffle between [c]o-
       [d]efendants and police, which was not a focus of the
       Commonwealth’s case-in-chief, thereby prejudicing Appellant’s
       right to a fair trial?

(Appellant’s Brief, at 6-8).5

       In his first issue, Appellant argues that the trial court abused its

discretion in denying his motion in limine to exclude testimony regarding “an

unidentified white female declarant, who pointed to a silver Chevrolet Impala

and told police that she was robbed by the occupants[.]”             (Id. at 18)



____________________________________________


5  Appellant’s sixty-page brief violates Pennsylvania Rule of Appellate
Procedure 2035(a)(1) because it does not contain a certificate of compliance
certifying that it complies with the word-count limit. See Pa.R.A.P. 2135(a)(1)
(“A principal brief shall not exceed 14,000 words and a reply brief shall not
exceed 7,000 words[.] . . . A party shall file a certificate of compliance with
the word count limit if the principal brief is longer than 30 pages[.]”).
Although we could quash on this basis, in the interest of judicial economy we
decline to do so.

                                           -6-
J-S61042-17


(unnecessary capitalization and emphasis omitted). Specifically, he maintains

that the statement was inadmissible hearsay that was “not admissible under

the excited utterance exception” because it was uncorroborated and its

probative value was outweighed by its prejudicial impact. (Id. (unnecessary

capitalization and emphasis omitted); see id. at 18-27). Appellant’s issue

does not merit relief.

            In evaluating the denial or grant of a motion in limine, our
      standard of review is well-settled. When ruling on a trial court’s
      decision to grant or deny a motion in limine, we apply an
      evidentiary abuse of discretion standard of review. A trial court
      has broad discretion to determine whether evidence is admissible,
      and a trial court’s ruling regarding the admission of evidence will
      not be disturbed on appeal unless that ruling reflects manifest
      unreasonableness, or partiality, prejudice, bias, or ill-will, or such
      lack of support to be clearly erroneous. If the evidentiary question
      is purely one of law, our review is plenary.

Commonwealth v. Gill, 158 A.3d 719, 725 (Pa. Super. 2017) (citation

omitted).

      Pennsylvania Rule of Evidence 801(c) defines hearsay as an out of court

statement “offer[ed] in evidence to prove the truth of the matter asserted[.]”

Pa.R.E. 801(c)(2); see id. at (c)(1). “Thus, any out of court statement offered

not for its truth but to explain the witness’s course of conduct is not hearsay.”

Commonwealth v. Johnson, 42 A.3d 1017, 1035 (Pa. 2012), cert. denied,

569 U.S. 922 (2013) (citation omitted).

      Here, we first note that the statement at issue was not admitted

pursuant to the excited utterance exception to the hearsay rule.               The

unidentified individual’s statement that she had been robbed was not offered

                                      -7-
J-S61042-17


for the truth of the matter at all, but “to explain the [subsequent] actions of

the police officers” in pursuing Appellant and his co-defendants. (N.T. Trial,

6/03/15, at 30-31). Therefore, because the statement was not offered for the

truth of the matter asserted, it was not hearsay. See Johnson, supra at

1035.

        Additionally, at Appellant’s request, the court expressly instructed the

jury that the statement was offered only to explain the officers’ course of

conduct, thereby limiting any potential prejudicial impact. (See N.T. Trial,

6/03/15, at 11-12, 30-31).        The jury is presumed to have followed this

instruction. See Commonwealth v. Aikens, 168 A.3d 137, 143 (Pa. 2017)

(“[J]urors are presumed to follow the court’s instructions[.]”) (citation

omitted). Accordingly, Appellant’s first issue lacks merit.

        In his second claim, Appellant argues that the court abused its discretion

in denying his motion in limine to suppress a bullet projectile recovered from

the crime scene. (See Appellant’s Brief, at 27-30). He maintains that the

evidence was more prejudicial than probative where it was excluded as having

been fired by any of the firearms recovered in the case sub judice. (See id.).

Appellant’s issue is waived.

        “Issues not raised in the lower court are waived and cannot be raised

for the first time on appeal.” Pa.R.A.P. 302(a). In this case, a review of the

record confirms the Commonwealth’s observation that Appellant neither

objected to the evidence in question, nor moved to preclude it, in the trial


                                       -8-
J-S61042-17


court. (See Commonwealth’s Brief, at 15-16). Instead, he asked for an offer

of proof if the Commonwealth was going to introduce the “street bullet.” (N.T.

Trial, 6/03/15, at 7-8). The Commonwealth provided an offer of proof and

the trial court stated, “Okay. I will allow that in. That’s fine.” (Id. at 9; see

id. at 8-9). At no point, either before the offer of proof, or after the court’s

ruling, did Appellant object to the bullet’s admission.        (See id. at 7-9).

Therefore, this issue is waived for our review. See Pa.R.A.P. 302(a).6

       In his third claim, Appellant challenges the sufficiency of the evidence

to support his burglary conviction “where there were no facts alleged that

Appellant engaged in criminal activity after entering the dwelling without

permission.”      (Appellant’s Brief, at 30) (unnecessary capitalization and

emphasis omitted). This issue is waived and would not merit relief.

       Appellant’s one paragraph argument on this claim does not contain any

pertinent citation to authorities, discussion, or citation to the record, as is

required by the Pennsylvania Rules of Civil Procedure. (See Appellant’s Brief,

at 30); Pa.R.A.P. 2119(a)-(c).            Therefore, this claim is waived.   See

Commonwealth v. Perez, 93 A.3d 829, 838 (Pa. 2014), cert. denied, 135
S. Ct. 480 (2014) (“[T]o the extent appellant’s claims fail to contain developed



____________________________________________


6 Moreover, we briefly note that, Appellant utterly fails to establish how he
was prejudiced by the admission of the bullet fragment. (See Appellant’s
Brief, at 27-30). In fact, he actually used the evidence to his own advantage.
(See N.T. Trial, 6/08/15 Volume II, at 66) (counsel arguing that projectile
“doesn’t belong to this shooting. That is reason to doubt. That is not guilty.”).

                                           -9-
J-S61042-17


argument or citation to supporting authorities and the record, they are

waived[.]”).

      Moreover, the issue would not merit relief. Our standard of review of

this matter is well-settled:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Scott, 146 A.3d 775, 777 (Pa. Super. 2016), appeal

denied, 166 A.3d 1232 (Pa. 2017) (citation omitted).

      Section 3502 of the Crimes Code provides, in pertinent part, that “[a]

person commits the offense of burglary if, with the intent to commit a crime

therein, the person . . . enters a building or occupied structure . . . that is

adapted for overnight accommodations in which at the time of the offense any

person is present[.]” 18 Pa.C.S.A. § 3502(a)(1)(ii). Also, pursuant to section

5126 of the Crimes Code, flight to avoid apprehension, “[a] person who


                                    - 10 -
J-S61042-17


willfully conceals himself or moves or travels within or outside this

Commonwealth with the intent to avoid apprehension, trial or punishment

commits a felony of the third degree . . . .” 18 Pa.C.S.A. § 5126(a).

      In this case, the Commonwealth presented evidence that, after he led

police on a high speed vehicle chase, Appellant fled from the officers on foot.

He ran down an alley, climbing over fences and walls looking for a place to

hide, before finally entering the backdoor of Ms. Gliwa’s occupied home. Once

inside, he asked the people present either to hide him or provide him with

new clothing. Appellant only vacated the premises after Ms. Gliwa repeatedly

screamed at him to leave.

      The foregoing facts establish that Appellant entered the Gliwa home with

the intent of committing a crime therein, namely he was attempting to flee to

avoid apprehension.    Accordingly, the trial court properly found that the

evidence was sufficient to support Appellant’s conviction of burglary.     See

Scott, supra at 777. Appellant’s third claim would lack merit, even if it were

not waived.

      In his fourth issue, Appellant argues that there was insufficient evidence

to convict him of conspiracy to commit aggravated assault because there was

no evidence of an agreement, and he was acquitted of the underlying crime.

(See Appellant’s Brief, at 32-36). We disagree.

      “A person is guilty of conspiracy with another person or persons to

commit a crime if with the intent of promoting or facilitating its commission


                                    - 11 -
J-S61042-17


he . . . agrees to aid such other person in the planning or commission of such

crime[.]” 18 Pa.C.S.A. § 903(a)(2).

           Circumstantial evidence may provide proof of the
     conspiracy. The conduct of the parties and the circumstances
     surrounding such conduct may create a web of evidence linking
     the accused to the alleged conspiracy beyond a reasonable doubt.
     Additionally:

                  An agreement can be inferred from a variety of
           circumstances including, but not limited to, the
           relation between the parties, knowledge of and
           participation in the crime, and the circumstances and
           conduct of the parties surrounding the criminal
           episode. These factors may coalesce to establish a
           conspiratorial agreement beyond a reasonable doubt
           where one factor alone might fail.

           Furthermore, flight, along with other circumstantial
     evidence, supports the inference of a criminal conspiracy.

Commonwealth v. Devine, 26 A.3d 1139, 1147 (Pa. Super. 2011), appeal

denied, 42 A.3d 1059 (Pa. 2012) (citations and quotation marks omitted).

Further:

           Once there is evidence of the presence of a conspiracy,
     conspirators are liable for acts of co-conspirators committed in
     furtherance of the conspiracy. Even if the conspirator did not act
     as a principal in committing the underlying crime, he is still
     criminally liable for the actions of his co-conspirators taken in
     furtherance of the conspiracy.

Commonwealth v. Lambert, 795 A.2d 1010, 1016 (Pa. Super. 2002),

appeal denied, 805 A.2d 521 (Pa. 2002) (citations omitted).

     Here, the evidence established that Appellant and his co-conspirators

led the police on a high-speed chase in the City of Philadelphia. During the

pursuit, Appellant’s co-defendant fired at the officers with a semi-automatic

                                    - 12 -
J-S61042-17


handgun while Appellant continued to drive recklessly through the city streets

in an attempt to evade them. Once the car was disabled, Appellant and the

two other individuals ran away, attempting to elude police officers on foot.

      Based on the foregoing, we conclude that there was sufficient evidence

to support the jury’s finding that this “web of evidence” linked Appellant to

the conspiracy, beyond a reasonable doubt, and that he was “liable for acts of

co-conspirators committed in furtherance of the conspiracy.” Devine, supra

at 1147 (citation omitted); Lambert, supra at 1016.            Hence, although

Appellant was acquitted of aggravated assault, the evidence supported the

jury’s conviction of criminal conspiracy to commit aggravated assault. See

Scott, supra at 777. Appellant’s fourth issue lacks merit.

      In his fifth issue, Appellant claims that “the trial court abused its

discretion in holding that the object offense underlying [his] conviction for

conspiracy was aggravated assault, where [he] was charged with conspiracy

generally and acquitted of aggravated assault.”      (Appellant’s Brief, at 36).

This allegation lacks merit.

      First, we observe that the trial court did not hold, either during trial or

at sentencing, (see id. at 36-39), that the object offense underlying the

criminal conspiracy charge was aggravated assault. It is the Commonwealth

that prepares the information identifying the crimes and their elements, and

files it with the trial court. See Pa.R.C.P. 560(A). The information in this

case, which was read to the jury, expressly identified the overt act of the


                                     - 13 -
J-S61042-17


conspiracy as an attempt to assault the complainants, Officers Culver and

Williams. (See Information, 4/02/12, at 1, 3; N.T. Trial, 6/03/15, at 14).

Therefore, Appellant’s claim that the trial court abused its discretion when it

“held” that the underlying crime to the conspiracy charge was aggravated

assault lacks merit.

      Moreover, we note briefly that, to the extent that Appellant maintains

that the court’s conspiracy charge to the jury was insufficient because it did

not identify the underlying crime of the conspiracy, (see Appellant’s Brief, at

36-39), this claim is waived for his failure to object at trial.            See

Commonwealth v. Messersmith, 860 A.2d 1078, 1087 (Pa. Super. 2004),

appeal denied, 878 A.2d 863 (Pa. 2005) (challenge to jury instructions waived

where appellant failed to object during trial); see also Pa.R.Crim.P. 647(B).

Also, Appellant’s argument that, because he was acquitted of aggravated

assault, the criminal conspiracy conviction should be understood to include a

lesser predicate offense, (see Appellant’s Brief, at 39-45), would similarly lack

merit. It is well-settled that criminal conspiracy and aggravated assault are

separate crimes, and the acquittal on one charge does not preclude conviction

on the other. See Commonwealth v. Phillips, 879 A.2d 1260, 1263 (Pa.

Super. 2005) (“The mere fact that a defendant is acquitted of the underlying

charge is irrelevant to guilt on a related conspiracy charge.”) (citation

omitted). Appellant’s fifth claim of error lacks merit.




                                     - 14 -
J-S61042-17


      In his sixth issue, Appellant claims that the trial court abused its

discretion in imposing a manifestly unreasonable sentence of not less than ten

nor more than twenty years’ imprisonment on his burglary conviction. (See

Appellant’s Brief, at 45-49).   Specifically, he maintains that the “sentence

greatly   exceeded    the   aggravated        guideline   range[,]”   “is   grossly

disproportionate to the nature and circumstances of the offense, and [is]

greater than that necessary to satisfy [his] rehabilitative needs.” (Id. at 45)

(unnecessary capitalization and emphasis omitted). This claim lacks merit.

      Appellant’s issue challenges the discretionary aspects of his sentence.

“It is well settled that, with regard to the discretionary aspects of sentencing,

there is no automatic right to appeal.”       Commonwealth v. Edwards, 71
A.3d 323, 329 (Pa. Super. 2013), appeal denied, 81 A.3d 75 (Pa. 2013)

(citation omitted).

      Further,

            Before we reach the merits of this [issue], we must engage
      in a four part analysis to determine: (1) whether the appeal is
      timely; (2) whether Appellant preserved his issue; (3) whether
      Appellant’s brief includes a concise statement of the reasons relied
      upon     for    allowance      of   appeal    with     respect    to
      the discretionary aspects of sentence; and (4) whether the
      concise statement raises a substantial question that the sentence
      is appropriate under the sentencing code. The third and fourth of
      these requirements arise because Appellant’s attack on his
      sentence is not an appeal as of right. Rather, he must petition
      this Court, in his concise statement of reasons, to grant
      consideration of his appeal on the grounds that there is a
      substantial question. Finally, if the appeal satisfies each of these
      four requirements, we will then proceed to decide the substantive
      merits of the case.


                                     - 15 -
J-S61042-17


Id. at 329-30 (citation omitted).

       Instantly, Appellant filed a timely notice of appeal, preserved his claim

in a timely post-sentence motion, and included a separate Rule 2119(f)

statement in his appellate brief.          (See Notice of Appeal, 9/15/16; Post-

Sentence Motion for Reconsideration of Sentence, 8/17/15, at unnumbered

pages 1-2; Appellant’s Brief, at 17). As such, he is in technical compliance

with the requirements for challenging the discretionary aspects of his

sentence. Additionally, we conclude that Appellant has raised a substantial

question.7 See Commonwealth v. Dodge, 77 A.3d 1263, 1273 (Pa. Super.

2013), appeal denied, 91 A.3d 161 (Pa. 2014) (“Appellant’s claim that the

sentencing court disregarded rehabilitation and the nature and circumstances

of the offense in handing down its sentence presents a substantial question

for our review.”) (citations omitted). Accordingly, we will consider the merits

of Appellant’s issue.

              Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
____________________________________________


7 The Commonwealth maintains that Appellant’s challenge is “unreviewable”
due to his failure to identify which specific provision of the Sentencing Code
was violated by the court’s sentence. (Commonwealth’s Brief, at 28-29). We
disagree. See, e.g., Commonwealth v. Goggins, 748 A.2d 721, 727 (Pa.
Super. 2000) (en banc), appeal denied, 759 A.2d 920 (Pa. 2000) (“[W]e hold
that Rule 2119(f) requires only that [an] appellant’s statement allow us to
determine the allegation of trial court error and the immediate context of the
allegation as it relates to the prescribed sentencing norms.”). In this case, we
conclude that Appellant’s statement, though brief, satisfies this requirement.

                                          - 16 -
J-S61042-17


     sentencing court ignored or misapplied the law, exercised its
     judgment for reasons of partiality, prejudice, bias or ill will, or
     arrived at a manifestly unreasonable decision.

Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015), appeal

denied, 126 A.3d 1282 (Pa. 2015) (citation omitted).

            In every case where a sentencing court imposes a sentence
     outside of the sentencing guidelines, the court must provide in
     open court a contemporaneous statement of reasons in support of
     its sentence.

           The statute requires a trial judge who intends to sentence a
     defendant outside of the guidelines to demonstrate on the record,
     as a proper starting point, [its] awareness of the sentencing
     guidelines. Having done so, the sentencing court may deviate
     from the guidelines, if necessary, to fashion a sentence which
     takes into account the protection of the public, the rehabilitative
     needs of the defendant, and the gravity of the particular offense
     as it relates to the impact on the life of the victim and the
     community, so long as [it] also states of record the factual basis
     and specific reasons which compelled [it] to deviate from the
     guideline range.

           When evaluating a challenge to the discretionary aspects of
     sentence . . . it is important to remember that the sentencing
     guidelines are advisory in nature. If the sentencing court deems
     it appropriate to sentence outside of the guidelines, it may do so
     as long as it offers reasons for this determination. . . .

Commonwealth v. Kitchen, 162 A.3d 1140, 1147 (Pa. Super. 2017)

(citation omitted). Finally, “we presume that the court properly considered

and weighed all relevant factors in fashioning [Appellant’s] sentence[]” where

it had the benefit of a presentence investigation report (PSI). Id. (citation

omitted).

     In this case, the trial court explained:




                                    - 17 -
J-S61042-17


       The Commonwealth affirmed and the [c]ourt noted that the
       Sentencing Guidelines recommended [thirty-six to forty-eight]
       months of incarceration for this conviction. (See N.T. Sentencing,
       8/10/15, at 7). However, the longer sentence imposed by the
       court nevertheless fell within the statutory guidelines for first-
       degree felony [b]urglary.[b] On the record, the trial court adopted
       the Commonwealth’s reasons as its own reasons for imposing the
       longer sentence. (See id. at 57-58). [T]he Appellant has a long
       history of previous convictions, and he had been disciplined three
       times for having drug paraphernalia and electronic devices while
       incarcerated. (See id. at 45-46). Moreover, the Commonwealth
       also read a statement from Mrs. Gliwa and her daughter that they
       “no longer felt safe in [their] home” due to the Appellant’s actions
       and that “[t]his break-in has severely affected [Mrs. Gliwa’s] life
       and [her] daily schedule.” (Id. at 48). Considering the history of
       crimes committed by the Appellant, [his] likelihood of recidivism,
       and the danger posed by [him] to the public, the court did not
       abuse its discretion in imposing the sentence for the [b]urglary
       conviction.

               “[A] person who has been convicted of a felony may
             [b]

             be sentenced to imprisonment as follows . . . [i]n the
             case of a felony of the first degree, for a term which
             shall be fixed by the court at not more than [twenty]
             years.” 18 Pa.C.S.A. § 1103(1).

(Trial Ct. Op., at 12-13) (some record citations omitted; citation formatting

provided). In addition to the foregoing, we note that the trial court had the

benefit of a PSI and mental health evaluation. (See N.T. Sentencing, at 46,

54).

       Applying the foregoing law to our independent review of the certified

record, we discern no manifest abuse of the court’s sound discretion in

sentencing Appellant. See Caldwell, supra at 770. First, because the court

possessed Appellant’s PSI and mental health reports, we presume that it

properly considered and weighed all relevant information.         See Kitchen,


                                      - 18 -
J-S61042-17


supra at 1147. Also, although unhappy with his sentence, which he maintains

is not “necessary to satisfy [his] rehabilitative needs[,]” Appellant has failed

to plead and prove that the “court ignored or misapplied the law, exercised its

judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a

manifestly unreasonable decision.”     (Appellant’s Brief, at 48); Caldwell,

supra at 770 (citation omitted). Hence, Appellant’s sixth issue fails.

      In his seventh and eighth claims, Appellant argues that the trial court

abused its discretion when it failed to grant his requests for curative

instructions due to the alleged prosecutorial misconduct committed during the

Commonwealth’s closing argument.         (See Appellant’s Brief, at 50-57).

Specifically, he maintains that the prosecutor improperly (1) suggested that

defense counsel is a racist and (2) referred to the muzzle flash of co-

defendant’s gun. (See id.).    Appellant is due no relief.

            In accord with the long-standing principle that a prosecutor
      must be free to present his or her arguments with logical force
      and vigor, this Court has permitted prosecutorial advocacy as long
      as there is a reasonable basis in the record for the [prosecutor’s]
      comments.

Commonwealth v. Chmiel, 30 A.3d 1111, 1146 (Pa. 2011) (citations and

quotation marks omitted; emphasis in original). Further:

             A prosecutor may make fair comment on the admitted
      evidence and may provide fair rebuttal to defense arguments.
      Even an otherwise improper comment may be appropriate if it is
      in fair response to defense counsel’s remarks. Any challenge to a
      prosecutor’s comment must be evaluated in the context in which
      the comment was made.




                                     - 19 -
J-S61042-17


                    Not every unwise, intemperate, or improper
              remark made by a prosecutor mandates the grant of
              a new trial[.] Reversible error occurs only when the
              unavoidable effect of the challenged comments would
              prejudice the jurors and form in their minds a fixed
              bias and hostility toward the defendant such that the
              jurors could not weigh the evidence and render a true
              verdict.

                     While it is improper for a prosecutor to offer any
              personal opinion as to the guilt of the defendant or the
              credibility of the witnesses, it is entirely proper for the
              prosecutor to summarize the evidence presented, to
              offer reasonable deductions and inferences from the
              evidence, and to argue that the evidence establishes
              the defendant’s guilt. . . . [The] prosecutor must be
              free to present his or her arguments with logical force
              and vigor, and comments representing mere
              oratorical flair are not objectionable.

Commonwealth v. Burno, 94 A.3d 756, 974 (Pa. 2014), cert. denied, 135
S. Ct. 1493 (2015) (citations and quotation marks omitted).

     Here, we begin by addressing Appellant’s claim that the trial court

abused its discretion in failing to give a curative instruction after the

prosecutor suggested defense counsel is a racist. (See Appellant’s Brief, at

50-53).   Specifically, Appellant challenges the following argument by the

prosecutor:

            What did [defense counsel] think when her kids walked into
     the courtroom? That’s a black student; he’s scared of police.
     White student—I don’t know—probably not scared of police.
     Asian, up in the air. No. Which did she think? The black student,
     he’ll run from police. The white student, he’ll stand right still.
     He’ll follow commands. No. You know who it is? The kids who
     are getting in trouble are the ones who run. They ran from me.
     They run from the teachers.           Sometimes they’re white.
     Sometimes they’re Hispanic.          Sometimes they’re black.


                                        - 20 -
J-S61042-17


     Sometimes they’re Puerto Rican, Asian, whatever. What does she
     think of me? What judgments is she making about me right now—

     [Defense counsel]: Objection, Your Honor.

     [Prosecutor]: —the brown-skinned man in the courtroom?

     THE COURT: Overruled.         It’s noted for the record.       Please
     continue.

     [Defense counsel]: Am I on trial?

     THE COURT: [Counsel].

     [Prosecutor]: What judgments is she making about all of you
     based on your skin color?

     [Defense counsel]: Objection. I have a motion.

     THE COURT: Overruled. Continue

(N.T. Trial, 6/08/15 Volume II, at 77-78).

     First, we must note that the above comments by the prosecutor in no

way gave an improper personal opinion about Appellant’s guilt. See Burno,

supra at 974.      Moreover, our review of the record reveals that the

prosecutor’s comments were made in response to defense counsel’s

statements introducing race as a theory to explain the car chase.

     For example, defense counsel argued, in pertinent part, that:

          [The officers] thought they saw something with that white
     female, right? They jumped the gun. They were there with their
     guns and their badges and their big-deal job, and they couldn’t
     bother to get a little tiny detail, any kind of detail from that white
     female.

                                  *     *      *




                                      - 21 -
J-S61042-17


           [They did not think,] we better find out. We better find out
     what that lady is talking about before we jump the gun, before we
     take our prejudices about Impalas with tinted out windows and
     black men, three of them, young, in that Impala.

                                  *     *      *

            Now, you know, I always hesitate a little to start talking
     about race and race relations and what happens with crime with
     this skin color and this gender and this level of education. I
     hesitate to talk about it, but I’m not afraid. I’m not afraid to talk
     about it. . . . It’s really on if you’re in a silver Impala with tinted
     out windows and you’re a young black man and you’re with two
     others. And maybe some of you on this jury could tell me a lot
     more about that [than] what I think I understand with this
     complexion and this gender and this level of education. But I can
     tell you, and maybe we can all agree, about what really seems to
     have happened . . . in one of those neighborhoods—one of these
     neighborhoods. Those police officers took after that Impala
     without a thought. Without a thought with their elite job because
     it was on. It was on. We’re going to find those boys.

                                  *     *      *

            Motive. Motive to shoot those three boys—either one of
     them, none of them—to when the night sun is flooding and the
     officers are whirling by, to pull out one of those firearms and
     discharge would be suicide. There would be three young dead
     men. It would be suicide. And they knew it. They knew it. They
     knew if they pulled over, the exact thing that they feared would
     happen[.] . . . That. And it is what happened. . . . They knew that
     if they pulled over that that was going to happen, and they knew
     if they shot, they would be dead. So they bought themselves
     some time and they drove a little more. . . .

(N.T. Trial, 6/08/15 Volume II, at 52-53).

     After our independent review of the above portions of argument and the

complete transcript in this matter, we discern no error.        Considering the

prosecutor’s statements in context, the trial court properly found that they

were made in response to defense counsel’s closing argument, with the

                                      - 22 -
J-S61042-17


oratorical flair allowed an advocate. (See Trial Ct. Op., at 17); Chmiel, supra

at 1146.

       Additionally, the trial court, during its jury instructions, advised the jury

that “closing arguments by counsel are not part of the evidence in this trial,

and you should not consider them as such. . . . You are not required . . . to

accept the arguments of any lawyer that you heard.”           (N.T. Trial, 6/08/15

Volume I, at 48-49). The jury is presumed to have followed this instruction.

See Aikens, supra at 143. Therefore, Appellant’s seventh issue lacks merit.

       Appellant’s eighth argument, that the trial court erred in failing to

provide a curative instruction after the prosecutor’s reference to the muzzle

flash created by co-defendant’s gun, is waived. (See Appellant’s Brief, at 54-

57).    Specifically, Appellant failed to request such an instruction.         See

Pa.R.A.P. 302(a).8

       In his ninth issue, Appellant argues that the trial court abused its

discretion in sending jury instructions on the charge of second degree

aggravated assault during jury deliberations because the Commonwealth

moved on the charge as a crime of the first degree. (See Appellant’s Brief,

____________________________________________


8 Moreover, we note that the trial court properly overruled Appellant’s
objection to the prosecutor’s closing argument about the muzzle flash because
there was a reasonable basis in the record for his comments. (See N.T. Trial,
6/04/15, at 11, 81, 124; N.T. Trial, 6/05/15, at 135, 164); Chmiel, supra at
1146. Therefore, even it not waived, Appellant’s eighth issue would not merit
relief.




                                          - 23 -
J-S61042-17


at 57-59).       However, Appellant was acquitted of aggravated assault.

Therefore, his ninth issue fails.       See Commonwealth v. Weis, 611 A.2d
1218, 1227 (Pa. Super. 1992) (Noting that appellant’s argument afforded him

no relief where he was acquitted of charge).9

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/27/2017




____________________________________________


9We observe that, during deliberation, in response to the jury’s question, the
court provided the supplemental instruction only after allowing all counsel to
suggest language that addressed their complaints. (See N.T. Trial, 6/09/15,
3-4, 24-27).

                                          - 24 -